i          i     i                                                               i      i      i




                                MEMORANDUM OPINION

                                       No. 04-09-00425-CV

                                        Susie AGUILERA,
                                             Appellant

                                                  v.

                               Santiago NAVA and Jessica DeLuna,
                                          Appellees

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 06-09-21974-MCV
                           Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: March 31, 2010

APPELLEE’S MOTION TO DISMISS GRANTED; APPEAL DISMISSED IN PART

           On February 22, 2010, we ordered appellant to show cause why appellee Jessica DeLuna

should not be dismissed from this appeal. Although appellant responded to our show cause order,

appellant’s response provides no compelling reasons for why we should not dismiss the appeal as

to appellee DeLuna. Appellee’s motion to dismiss is therefore granted, and the appeal is dismissed

as to appellee DeLuna.

                                                       PER CURIAM